Citation Nr: 1004363	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).  This case has since been transferred to the 
Nashville, Tennessee VARO. 

In a May 2009 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009 Order, the Court 
incorporated by reference a Joint Motion for Remand, vacated 
said Board decision and remanded the case to the Board for 
readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the Board finds 
that there is a further VA duty to assist the Appellant in 
developing evidence pertinent to his claim for service 
connection for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

The Joint Motion for Remand indicated that the Board did not 
provide adequate reasons or bases for its findings and 
conclusions with respect to the Veteran's claim for service 
connection for PTSD.  The Joint Motion also noted that while 
the Board found that the information provided by the Veteran 
relating to his stressors was not enough to enable VA to 
search for the records to corroborate the alleged stressors, 
the Board did not adequately discuss the Veteran's alleged 
in-service stressor related to a near-plane crash.  In 
particular, the Joint Motion pointed out that, the Board did 
not provide adequate reasons or bases as to why VA was not 
required to attempt to corroborate the alleged near-plane 
crash PTSD stressor, given that the alleged date of the 
incident (the day the Veteran left Vietnam) and the alleged 
location (on the flight out of Vietnam) were reported.  

Service personnel records reflect that the Veteran was a 
member of the 135th Heavy Equipment Company and served in 
Vietnam from July 1967 to July 1968.

In an August 2008 PTSD questionnaire, the Veteran reported 
an incident in service involving a near-plane crash during 
his service in Vietnam.  In this questionnaire the Veteran 
described that on the date he left Vietnam, while flying out 
of Vietnam, the plane he was on almost crashed into another 
plane.  He also reported that the location of this incident 
in Cam-ranh Bay, Vietnam.

In August 2008, the RO issued a formal finding of a lack of 
information required to corroborate the stressors associated 
with the claim for service connection for PTSD.

In accordance with the Joint Motion for Remand, the Board 
will remand the case for additional development in order to 
attempt to verify the Veteran's alleged in-service stressor 
of a near-plane crash on the day he left Vietnam.  The Board 
notes that he Veteran's unit was the 135th Heavy Equipment 
Company and his service personnel records indicate that he 
left Vietnam in July 1968.  

The record also indicates the Veteran is diagnosed with 
PTSD.  VA outpatient treatment reports from November 2007 to 
November 2008 reflect that the Veteran has been treated for 
and diagnosed with depression, PTSD (also noted as PTSD 
complicated by depressive symptoms), anxiety and major 
depressive disorder.  These records reflect that the Veteran 
did not report any specific in-service stressors.  In a 
January 2008 VA outpatient treatment report, the Veteran 
stated that he would prefer not to discuss his Vietnam 
experience although he did report his military history 
included being stationed in Cam-ranh Bay and performing 
maintenance on truck engines and jeeps.  As the record 
reflects the Veteran was diagnosed with PTSD but no 
diagnosis has been based upon a reported in-service stressor 
the Board finds that, if an in-service stressor can be 
verified, a VA examination is then necessary to determine 
whether the Veteran's PTSD is related to a verified in-
service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
the Veteran's alleged in-service stressor 
of a near-plane crash on his flight out of 
Vietnam given the Veteran's unit in 
Vietnam (the 135th Heavy Equipment 
Company) and the approximate date he left 
Vietnam as indicated by the service 
personnel records (July 1968).  A request 
to the National Personnel Records Center 
(NPRC) and the United States Joint 
Services Research and Records Center 
(JSRRC) may be necessary.  

2.  Only if an in-service stressor is 
verified, the RO/AMC should then schedule 
the Veteran for a VA psychiatric 
examination to determine the current 
nature of his PTSD.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
list all alleged PTSD stressors.  The 
examiner should provide a diagnosis for 
any psychiatric disorders found.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that a current 
psychiatric disorder, to include PTSD, is 
related to any incident of the Veteran's 
active duty service.  A rationale for any 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
